DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9-11, 19-21, 30, 35, 41, 42, 51-53, 103, 105, 107-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof (WO 2014127311 A1) in view of Zawinsky (US 6962027 B2), and Kish (US 5553436 A).
Regarding claim 1, Wiklof discloses a combustion system, comprising: 
a fuel and oxidant source (110, 126, 128) configured to output a fuel and an oxidant; 
a perforated flame holder (102) including a group of burner tiles (102a-g, 114a-e) arranged side by side, each burner tile including: 
an input face (118) aligned to receive the fuel and the oxidant; 
an output face (120); and 
a plurality of perforations (116) extending between the input face and the output face, the perforated flame holder being configured to support a combustion reaction of the fuel and the oxidant within the perforations (claim 1).

Wiklof fails to disclose:
wherein a first burner tile of the plurality of burner tiles includes a receiving feature; and 
a first support member extending into the first burner tile via the receiving feature and holding the perforated flame holder in alignment to receive the fuel and oxidant into the perforations, wherein
 the receiving feature and the first support member are sized to maintain the holding of the perforated flame holder in alignment during thermal expansion, resulting from the combustion reaction, of at least one of the first burner tile, the receiving feature, and the first support member, and 
the receiving feature traverses at least one perforation of the plurality of perforations of the first burner tile.

Zawinsky teaches a masonry attachment system, wherein a first tile of the plurality of tiles includes a receiving feature (18, 20, 22); and 
a first support member (pins 14, 32) extending into the first tile via the receiving feature and holding the tiles in alignment, wherein 
the receiving feature and the first support member are sized to maintain the holding of the perforated flame holder in alignment during thermal expansion, resulting from the combustion reaction (according to the present spec, thermal expansion is compensated by sizing the receiving feature slightly larger than the first support member; Figs. 1, 3 of Zawinsky show a receiving feature that is slightly larger than the first support member, thereby permitting a certain degree of thermal expansion).
Moreover, Zawinsky is in the same field of endeavor as the present invention since masonry bricks are commonly used to build furnaces.  

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiklof wherein a first burner tile of the plurality of burner tiles includes a receiving feature; a first support member extending into the first burner tile via the receiving feature and holding the perforated flame holder in alignment to receive the fuel and oxidant into the perforations; and wherein the receiving feature and the first support member are sized to maintain the holding of the perforated flame holder in alignment during thermal expansion, resulting from the combustion reaction.  The modification provides a couple benefits.  First, the pins would help align the burner tiles.  If the burner tiles are not aligned then the flame holder would create an uneven flame and incomplete combustion since there would be gaps between the burner tiles. Second, the pins would more securely fasten the tiles together than if only an adhesive were used.  
Although neither Wiklof nor Zawinsky alone teach wherein the receiving feature traverses at least one perforation of the plurality of perforations of the first burner tile, the Examiner asserts that the modification must include this feature.  Zawinsky teaches drilling a masonry brick to create the receiving feature (see section, “Description of the Related Art”), and wherein the receiving feature is several inches long (col. 2, lines 63-66).  If the receiving features is several inches long, and the perforations are extremely small (see Wiklof, pg. 13 disclosing where the spacing D between perforated walls ranges from 0.05 in. to 1in.), then the receiving feature must traverse at least one perforation of the plurality of perforations of the first burner tile.  Furthermore, it would have been obvious where the receiving feature traverses several perforations so that the support member/pin can be securely fastened in the burner tile.  This is because the support member can be anchored deeper into the burner tile.  Nevertheless, as further support that this feature is known, see Kish.  
Kish teaches a first support member (12, Fig. 1) and a receiving feature (the hole through the concrete block 22 for the bolt 12) that traverses at least one perforation of the concrete block (the square opening in the concrete block). 

Regarding claim 2, modified Wiklof discloses wherein the first support member terminates within the first burner tile (Zawinsky, Figs. 1-3). 
Regarding claim 5, modified Wiklof discloses wherein a second burner tile of the plurality of burner tiles includes a receiving feature (Zawinsky, Figs. 1-3). 
Regarding claim 9, modified Wiklof discloses a second support member extending into the second burner tile via the receiving feature of the second burner tile (Zawinsky, Figs. 1-3).  
Regarding claim 10, modified Wiklof discloses wherein the second support member extends vertically into the receiving feature of the second burner tile (Zawinsky, Figs. 1-3) (see Fig. 2B of Wiklof showing vertically stacked burner tiles 114a-d; it would have been obvious to include vertical support members to connect the vertically spaced burner tiles so that the entire perforated flame holder can be securely and integrally fastened). 
Regarding claim 11, modified Wiklof discloses wherein the first support member extends horizontally into the first burner tile (Zawinsky, Figs. 1-3). 
Regarding claim 19, modified Wiklof discloses wherein the first burner tile includes a second receiving feature (Zawinsky, in Figs. 1-3, shows a plurality of receiving features).  
Regarding claim 20, modified Wiklof discloses a second support member extending into the first burner tile via the second receiving feature (Zawinsky, in Figs. 1-3, shows a plurality of support members).   
Regarding claim 21, modified Wiklof discloses wherein the first support member is cylindrical in shape (Zawinsky, Fig. 1). 
Regarding claim 30, Wiklof discloses wherein each burner tile includes one or more of zirconia, alumina silicate, silicon carbide, extruded mullite, or cordierite (pg. 9, lines 3-4). 
Regarding claim 35, Wiklof discloses wherein the perforated flame holder is configured to support a combustion reaction of the fuel and oxidant upstream, downstream, and within the burner tiles (Fig. 2B; pg. 21, lines 21-24). 
Regarding claim 41, modified Wiklof discloses wherein the first support member extends in a horizontal direction (Zawinsky, in Figs. 2-3, shows a plurality of horizontally extending support members).   . 
Regarding claim 42, modified Wiklof discloses wherein the first support member extends in a vertical direction (Zawinsky, in Figs. 1-3, shows a plurality of vertically extending support members).    
Regarding claim 51, modified Wiklof discloses (see rejection of claim 1 for citations unless otherwise stated) a method, comprising: outputting a fuel into a furnace volume; outputting an oxidant into the furnace volume (abstract); supporting a perforated flame holder including a plurality of burner tiles arranged side by side in alignment to receive the fuel and oxidant by passing a support member into at least one of the burner tiles via a receiving feature of the at least one burner tile, each burner tile including: an input face; an output face; a plurality of perforations extending between the input face and the output face; receiving the fuel and oxidant into the perforations of each burner tile; and supporting a combustion reaction of the fuel and oxidant within the perforations of each burner tile, wherein the receiving feature and the first support member are sized to maintain the holding of the perforated flame holder in alignment during thermal expansion, resulting from the combustion reaction, of at least one of the first burner tile, the receiving feature, and the first support member, and the receiving feature traverses at least one perforation of the plurality of perforations of the first burner tile.
Regarding claim 52, modified Wiklof discloses wherein supporting the perforated flame holder includes passing the support member into multiple burner tiles (Zawinsky, in Figs. 1-3).    
Regarding claim 53, modified Wiklof discloses wherein supporting the perforated flame holder includes passing multiple support members each into a respective burner tile of the plurality of burner tiles (Zawinsky, in Figs. 1-3). 
Regarding claim 103, modified Wiklof discloses (see rejection of claim 1 for citations) a device, comprising: a first burner tile including: an input face; an output face; a plurality of perforations extending between the input face and the output face; and a receiving feature; and a support member extending into the burner tile via the receiving feature, the support member including a portion protruding from the burner tile, wherein the receiving feature and the first support member are sized to maintain the holding of the perforated flame holder in alignment during thermal expansion, resulting from the combustion reaction, of at least one of the first burner tile, the receiving feature, and the first support member, and the receiving feature traverses at least one perforation of the plurality of perforations of the first burner tile
Regarding claim 105, modified Wiklof discloses wherein the protruding portion is configured to couple the first burner tile to a second burner tile by extending into a receiving feature of the second burner tile (Zawinsky, in Figs. 1-3). 
Regarding claim 107, modified Wiklof discloses, comprising a second burner tile coupled to the first burner tile by the support member (Zawinsky, in Figs. 1-3).    
Regarding claim 108, modified Wiklof discloses wherein the protruding portion of the support member extends into the second burner tile (Zawinsky, in Figs. 1-3).     
Regarding claim 109, modified Wiklof discloses wherein the receiving feature includes an aperture in a lateral face of the first burner tile (Zawinsky, in Figs. 1-3). 
Regarding claim 110, Wiklof discloses further comprising a fuel and oxidant source configure to output fuel and oxidant onto the first burner tile (114a, Fig. 2B). 
Claims 3, 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof (WO 2014127311 A1) in view of Zawinsky (US 6962027 B2) and Kish (US 5553436 A), as applied to claim 1, and further in view of Challis (US 5033904 A).
Regarding claims 3, 104, modified Wiklof fails to disclose wherein the first support member is a ceramic dowel.  However, Challis teaches a dowel attachment system wherein the dowel is ceramic (claim 13).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Wiklof wherein the first support member is a ceramic dowel since ceramic is heat resistant and does not deform with high temperatures.  Ceramics are also rustproof.
Claims 6, 7, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof (WO 2014127311 A1) in view of Zawinsky (US 6962027 B2) and Kish (US 5553436 A), as applied to claim 1, and further in view of Wiklof II (WO 2015112950 A1).
Regarding claim 6, Wiklof discloses wherein the second burner tile (102a-d, Fig. 7A) is positioned next to the first burner tile (and not above) EXCEPT wherein the openings of the perforations of the first burner tile faces a direction other than toward the second burner tile. 
However, Wikloff II teaches a flame holder (202) that is oriented vertically and wherein the perforations are facing horizontally (see Fig. 2).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Wiklof wherein the plurality of burner tiles are oriented vertically (and not horizontally) such that the second burner tile is placed above the first burner tile, and the openings of the perforations of the first burner tile face a direction other than toward the second burner tile.  
The perforated flame holder of Wiklof, as modified by Zawinsky, is not application specific and can be used in a wide variety of applications, such as in the fire tube boiler of Wiklof II.  The benefits stemming from the use of the modified Wiklof flame holder can then be realized by users of fire tube boilers.  For example, the benefit of using the modified Wiklof flame holder is that it is sizable and customizable for the particular application.  
Regarding claim 7, modified Wiklof discloses wherein the second burner tile is positioned laterally from the first burner tile (Wiklof, Figs. 7A, B) EXCEPT openings of the perforations of the first burner tile facing a direction other than toward the second burner tile. 
However, Wikloff II teaches a flame holder (202) that is oriented vertically and wherein the perforations are facing horizontally (see Fig. 2).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Wiklof wherein the plurality of burner tiles are oriented vertically (and not horizontally, as is shown by Wiklof), which would result in the openings of the perforations of the first burner tile facing a direction other than toward the second burner tile.  
The perforated flame holder of Wiklof, as modified by Zawinsky, is not application specific and can be used in a wide variety of applications such as in the fire tube boiler of Wiklof II.  The benefits stemming from the use of the modified Wiklof flame holder can then be realized by users of fire tube boilers.  For example, the benefit of using the modified Wiklof flame holder is that it is sizable and customizable for the particular application.  
Regarding claim 44, Wiklof fails to disclose wherein the perforated flame holder is positioned laterally from the fuel and oxidant source and wherein the fuel and oxidant source outputs the fuel and oxidant in a horizontal direction toward the perforated flame holder. 
However, Wiklof II teaches a fire tube boiler wherein the perforated flame holder (202) is positioned laterally from the fuel and oxidant source (110, 114) and wherein the fuel and oxidant source outputs the fuel and oxidant in a horizontal direction toward the perforated flame holder (Fig. 2).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Wiklof wherein the perforated flame holder is positioned laterally from the fuel and oxidant source and wherein the fuel and oxidant source outputs the fuel and oxidant in a horizontal direction toward the perforated flame holder. 
The perforated flame holder of Wiklof, as modified by Zawinsky, is not application specific and can be used in a wide variety of applications, such as in the fire tube boiler of Wiklof II.  The benefits stemming from the use of the modified Wiklof flame holder can then be realized by users of fire tube boilers.  For example, the benefit of using the modified Wiklof flame holder is that it is sizable and customizable for the particular application.  

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Wiklof is not applicable prior art in light of the petition to claim priority to an earlier filed application.  The Examiner respectfully disagrees that Wiklof has been disqualified as applicable prior art.  
In order to claim benefit from an earlier filing date, the claims must be fully supported by the earlier filed application. See MPEP 211.05 (A and B).  In this case, the independent claims 1, 51, and 103 recite a “receiving feature” and a “support member” extending into the burner tile via the receiving feature.  Based on the prosecution history, the earliest mention of this claim feature is in the present application.  Therefore, the effective filing date for each examined claim of the present application is February 2, 2019.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762